Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 8, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142107                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  NORMAN WILLIAMS,                                                                                        Brian K. Zahra,
          Plaintiff-Appellant,                                                                                       Justices

  v                                                                SC: 142107
                                                                   COA: 298611
                                                                   WCAC: 09-000206
  Z F LEMFORDER CORPORATION and
  TRAVELERS INDEMNITY COMPANY OF
  CONNECTICUT,
            Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 15, 2010
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        CAVANAGH, J., would remand this case to the Court of Appeals.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 8, 2011                       _________________________________________
           0228                                                               Clerk